                        UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA

HASSIE DEMOND KNOWLIN,                     )
                                           )
              Plaintiff,                   )
                                           )
             v.                            )      Civil No. 1:20-cv-105
                                           )
LEXISNEXIS, TRANS UNION,                   )
EQUIFAX, EXPERIAN, and                     )
US BKPT CT NC,                             )
                                           )
              Defendants.                  )

          DEFENDANT UNITED STATES BANKRUPTCY COURT FOR
             THE MIDDLE DISTRICT OF NORTH CAROLINA’S
                        MOTION TO DISMISS

       NOW COMES defendant United States Bankruptcy Court for the Middle District

of North Carolina (sued as “US BKPT CT NC” and hereinafter referred to as the

“Bankruptcy Court”), by and through its attorney, Matthew G.T. Martin, United States

Attorney for the Middle District of North Carolina, and respectfully moves this Court for

entry of an Order dismissing this action as against it pursuant to Rules 12(b)(1) and 12(b)(6)

of the Federal Rules of Civil Procedure.

       As stated in the contemporaneously filed brief, the Court should dismiss this action

as against the Bankruptcy Court for lack of subject matter jurisdiction because Plaintiff’s

claim is barred by sovereign immunity. Plaintiff’s claim is also barred by judicial

immunity, and is therefore subject to dismissal under Rule 12(b)(1) or Rule 12(b)(6).

Alternatively, the Court should dismiss this action as against the Bankruptcy Court because

Plaintiff fails to state a plausible claim upon which relief can be granted.




      Case 1:20-cv-00105-CCE-LPA Document 21 Filed 06/19/20 Page 1 of 3
       WHEREFORE, defendant United States Bankruptcy Court for the Middle District

of North Carolina requests the Court enter an Order dismissing this action as against it.

Date: June 19, 2020                              Respectfully submitted,

                                                 MATTHEW G.T. MARTIN
                                                 United States Attorney

                                                  /s/ Nathan L. Strup
                                                 Nathan L. Strup, Mo. Bar. No. 60287
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 101 South Edgeworth Street, 4th Floor
                                                 Greensboro, NC 27401
                                                 (336) 333-5351/nathan.strup@usdoj.gov




                                             2




      Case 1:20-cv-00105-CCE-LPA Document 21 Filed 06/19/20 Page 2 of 3
                       UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

HASSIE DEMOND KNOWLIN,                   )
                                         )
             Plaintiff,                  )
                                         )
            v.                           )        Civil No. 1:20-cv-105
                                         )
LEXISNEXIS, et al.,                      )
                                         )
             Defendants.                 )

                            CERTIFICATE OF SERVICE

      I hereby certify that on June 19, 2020, the foregoing (including exhibits, if any) was

electronically filed with the Clerk of the Court using the CM/ECF system and that a copy

or copies of the document was served via the CM/ECF system (or by other means, if

specified below) on the following:

 Robert Cowan Derosset, IV                   Colin Dailey
 Counsel for Trans Union LLC                 Counsel for Equifax Information Services, LLC

 Caren D. Enloe                              Kearstin Sale
 Counsel for Experian Information            Counsel for Equifax Information Services, LLC
 Solutions, LLC
                                             Meryl W. Roper
                                             Counsel for Equifax Information Services, LLC

and was mailed to the following non-participant(s):

 Hassie Demond Knowlin                          Hassie Demond Knowlin
 1018 East Side Drive                           1835 Merritt Drive, Apt. C
 Greensboro, NC 27406                           Greensboro, NC 27407


                                                   /s/ Nathan L. Strup
                                                  Assistant U. S. Attorney
                                                  Middle District of North Carolina




      Case 1:20-cv-00105-CCE-LPA Document 21 Filed 06/19/20 Page 3 of 3
